


Exhibit 10.1

 

FIRST AMENDMENT

TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is made and entered
into as of this 6th day of February, 2004, with an effective date as set forth
in Section 6 hereof, by and among DRS TECHNOLOGIES, INC., a corporation
organized under the laws of Delaware (the “Borrower”), those certain
subsidiaries of the Borrower party to the Subsidiary Guaranty Agreement referred
to below (the “Subsidiary Guarantors”), the Lenders party to the Credit
Agreement referred to below (the “Lenders”) pursuant to the authorization (in
the form attached hereto as Annex A, the “Authorization”), WACHOVIA BANK,
NATIONAL ASSOCIATION, as Administrative Agent for the Lenders (the
“Administrative Agent”), BEAR STEARNS CORPORATE LENDING INC., as Syndication
Agent for the Lenders (the “Syndication Agent”), and FLEET NATIONAL BANK, as
Documentation Agent for the Lenders (the “Documentation Agent”).  WACHOVIA
CAPITAL MARKETS, LLC and BEAR, STEARNS & CO. INC. acted as Co-Lead Arrangers in
connection with the Credit Agreement referred to below and this Amendment.

 

Statement of Purpose

 

The Lenders agreed to extend certain credit facilities to the Borrower pursuant
to the Second Amended and Restated Credit Agreement dated as of November 4, 2003
by and among the Borrower, the Lenders, the Administrative Agent, the
Syndication Agent and the Documentation Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”). 
In connection therewith, certain of the Subsidiaries of the Borrower executed
the Subsidiary Guaranty Agreement dated as of September 28, 2001 in favor of the
Administrative Agent for the ratable benefit of itself and the other Lenders (as
reaffirmed by the Reaffirmation Agreement dated as of November 4, 2003 and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Subsidiary Guaranty Agreement”).

 

The parties now desire to amend or modify certain provisions of the Credit
Agreement in certain respects on the terms and conditions set forth below.

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Capitalized Terms.  All capitalized
undefined terms used in this Amendment shall have the meanings assigned thereto
in the Credit Agreement.

 

2.                                       Amendments to the Credit Agreement. 
The Credit Agreement is hereby modified as follows:

 

(a)                                  Amendments to Existing Definitions.  The
definition of the following defined terms which are set forth in Section  1.1 of
the Credit Agreement are hereby amended in their entirety as follows:

 

--------------------------------------------------------------------------------


 

“Additional Term Loan Effective Date” means (i) with respect to the First
Additional Term Loans, the First Amendment Effective Date and (ii) with respect
to any other Additional Term Loans, the date, which shall be a Business Day, on
or before the Term Loan Maturity Date, but no earlier than thirty (30) days
after any Increase Notification Date (unless otherwise agreed to by the
Administrative Agent), on which each of the Increase Lenders make any Additional
Term Loans to the Borrower pursuant to Section 4.6.

 

“Notes” means the collective reference to the Revolving Credit Notes, the Term
Notes and the Swingline Note, and “Note” means any of such Notes.  From and
after the First Amendment Effective Date, some or all of the Loans may not be
evidenced by Notes, and consequently, with respect to any Lender that has made
Loans not evidenced by Notes, any reference to a Revolving Credit Note, a Term
Note, a Swingline Note or a Note, shall, as applicable, be deemed to be a
reference to the related Obligations that would be represented by such Revolving
Credit Note, such Term Note, such Swingline Note or such Note had such Lender
elected to have its Loans represented by Notes.

 

(b)                                 Amendment to Add New Definitions.  
Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions thereto in the appropriate alphabetical order:

 

“First Additional Term Loans” means the Additional Term Loans which were made to
the Borrower by the Lenders on the First Amendment Effective Date.

 

“First Amendment” means the First Amendment to Credit Agreement dated as of
February 6, 2004 by and among the Borrower, the Subsidiary Guarantors, the
Lenders, the Administrative Agent, the Syndication Agent and the Documentation
Agent.

 

“First Amendment Effective Date” means February 6, 2004.

 

(c)                                  Amendment to Section 4.3(b).  The proviso
to subsection (b) of Section 4.3 of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:

 

provided that (i) if not sooner paid, such Additional Term Loans shall be paid
in full, together with accrued interest thereon, on the Term Loan Maturity Date
and (ii) the amounts of individual installments may be adjusted pursuant to
Section 4.4.

 

(d)                                 Amendments to Section 4.6.  Section 4.6 of
the Credit Agreement is hereby amended by:

 

(i)                                     deleting subsection (a) in its entirety
and inserting the following in lieu thereof:

 

(a)                                  Subject to the conditions set forth below,
the Borrower shall have the option, exercisable on no more than three (3)
occasions following the Closing Date until the Term Loan Maturity Date, to incur
additional indebtedness under this Agreement in the form of an increase of the
Term Loan Commitment of up to Three Hundred Thirty-Five Million Four

 

2

--------------------------------------------------------------------------------


 

Hundred Ten Thousand Dollars ($335,410,000).  The Borrower, by providing an
Increase Notification, may request that additional Term Loans be made on the
applicable Additional Term Loan Effective Date pursuant to such increase in the
Term Loan Commitment (each such additional Term Loan, an “Additional Term Loan”,
and collectively, the “Additional Term Loans”).  The Borrower, the
Administrative Agent and the Lenders hereby agree and acknowledge that the
Borrower first exercised the option set forth in this subsection (a) on the
First Amendment Effective Date in connection with the incurrence of First
Additional Term Loans in the amount of $235,410,000.

 

(ii)                                  by adding the following parenthetical at
the end of clause (iv) in subsection (c):

 

(provided that the Administrative Agent and the Lenders agree that the financial
projections and the financial condition certificate delivered as of the Closing
Date shall be sufficient to satisfy the requirements of this Section 4.6(c)(iv)
with respect to the First Additional Term Loans)

 

(iii)                               deleting clause (vii) in subsection (c) in
its entirety and inserting the following in lieu thereof:

 

(vii) the amount of such increase in the Term Loan Commitment and any Additional
Term Loans obtained thereunder shall not be less than a minimum principal amount
of $10,000,000, or any whole multiple of $5,000,000 in excess thereof (unless
otherwise agreed to by the Administrative Agent);

 

(iv)                              deleting subsection (f) in its entirety and
inserting the following in lieu thereof:

 

(f)                                    Within five (5) Business Days after
receipt of notice, upon the request of any existing Lender or with respect to
any Lender not theretofore a Lender, the Borrower shall execute and deliver to
the Administrative Agent, in exchange for any surrendered Term Note of any such
Lender, a new Term Note to the order of such Lender in amounts equal to the Term
Loan Commitment of such Lender as set forth in the Register. Such new Term Note
shall be in an aggregate principal amount equal to the aggregate principal
amount of the Term Loan Commitment of such Lender, shall be dated as of the
applicable Additional Term Loan Effective Date and shall otherwise be in
substantially the form of the existing Term Notes.  Each surrendered Term Note
and/or Term Notes shall be canceled and returned to the Borrower.

 

(e)                                  Amendment to Section 9.12.  Section 9.12 of
the Credit Agreement is hereby deleted in its entirety and the following is
substituted in lieu thereof:

 


SECTION 9.12                    USE OF PROCEEDS.  THE BORROWER SHALL USE THE
PROCEEDS OF THE EXTENSIONS OF CREDIT (A) TO FINANCE THE IDT MERGER (INCLUDING
THE REFINANCING OF CERTAIN EXISTING DEBT OF IDT) (B) TO FINANCE PERMITTED
ACQUISITIONS, (C) TO REFINANCE EXISTING INDEBTEDNESS OF THE BORROWER, (D) TO
FINANCE CAPITAL EXPENDITURES OF THE BORROWER, AND (E)

 

3

--------------------------------------------------------------------------------


 


FOR WORKING CAPITAL AND GENERAL CORPORATE REQUIREMENTS OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES, INCLUDING THE PAYMENT OF CERTAIN FEES AND EXPENSES
INCURRED IN CONNECTION WITH THE IDT MERGER AND THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY.  NOTWITHSTANDING THE FOREGOING, THE PROCEEDS OF THE FIRST
ADDITIONAL TERM LOANS SHALL BE USED TO REFINANCE THE INITIAL TERM LOANS ON THE
FIRST AMENDMENT EFFECTIVE DATE.

 

3.                                       Additional Term Loan Agreement.  The
Applicable Margin and the terms for repayment of the First Additional Term Loans
are set forth on Schedule 1 attached hereto and in Articles IV and V of the
Credit Agreement; provided that the terms set forth on Schedule 1 attached
hereto shall control to the extent such terms conflict with the terms of
Articles IV and V of the Credit Agreement.  For the purpose of Section 4.6 of
the Credit Agreement, this Amendment shall constitute the Additional Term Loan
Agreement with respect to the Additional Term Loans being made on the date
hereof.

 

4.                                       Conversion of the Initial Term Loans
into Additional Term Loans.

 

(a)                                  The parties hereby agree that upon the
First Amendment Effective Date, the Initial Term Loans of each Lender that will
hold First Additional Term Loans on the First Amendment Effective Date (each
such Lender, a “Converting Lender”) shall be converted into First Additional
Term Loans, in each case in the amounts and the percentages, as applicable, set
forth in the Register for such Converting Lender.  In the event that,
immediately after giving effect to the payments, conversions and reallocations
on the Conversion Date as contemplated by this Section 4(a), the outstanding
principal amount of a Converting Lender’s First Additional Term Loans will
exceed the outstanding principal amount of such Converting Lender’s Initial Term
Loans immediately prior to giving effect to such payments, conversions and
reallocations, then such Converting Lender shall make an advance in an amount
equal to such excess. Furthermore, the Administrative Agent shall make such
reallocations of outstanding Term Loans of each Converting Lender as are
necessary in order that the First Additional Term Loans of such Converting
Lender reflect such Converting Lender’s Term Loan Commitment, in each case as
set forth on the Register immediately after giving effect to the payments,
conversions and reallocations contemplated in this Section 4(a).

 

(b)                                 As of the First Amendment Effective Date,
after giving effect to the payments, conversions and reallocations described in
Section 4(a), the aggregate outstanding amount of the First Additional Term
Loans shall be $235,410,000.  The outstanding Initial Term Loans of all Lenders
other than the Converting Lenders (the “Departing Lenders”) shall be repaid in
full from the proceeds of the First Additional Term Loans and terminated and
each such Departing Lender shall cease to be a Lender with respect to Term Loans
under the Credit Agreement.  In addition, on the First Amendment Effective Date,
the Initial Term Loans shall be entirely re-evidenced and replaced with the
First Additional Term Loans.  The Borrower hereby agrees that after the First
Amendment Effective Date, neither the Administrative Agent, the Syndication
Agent, the Documentation Agent nor any Lender shall have any further obligations
with respect to the Initial Term Loans.

 

(c)                                  All Term Notes issued by the Borrower to
any Lender in connection with the Initial Term Loans shall be canceled and be
promptly returned to the Borrower.  Upon the request of any

 

4

--------------------------------------------------------------------------------


 

Lender in connection with the First Additional Term Loans, the Borrower shall
execute and deliver to such Lender new Term Notes.

 

(d)                                 To the extent any conversion, reallocation
or prepayment provided in this Section 4 is deemed to conflict with any of the
provisions of Articles IV or V of the Credit Agreement (including, without
limitation, Section 4.6(d)), any such conflicting provisions are hereby waived
for purposes of this Amendment.

 

(e)                                  The events and transactions described and
contemplated in this Section 4 are not intended to, and shall not, constitute a
novation of the Credit Agreement or any of the indebtedness incurred in
connection therewith, including, without limitation, any Obligations.

 

5.                                       Consent.          Subject to the
satisfaction of the conditions set forth in Section 6 of this Amendment, the
Lenders executing this Amendment or the Authorization consent to (a) the
transfer of that portion of the assets constituting the DRS Signal Solutions
(West) division of DRS EW & Network Systems, Inc., a Restricted Subsidiary, to
DRS Signal Solutions, Inc., a Restricted Subsidiary, (b) the transfer of that
portion of the assets constituting the Nevada division of DRS Training & Control
Systems, Inc., a Restricted Subsidiary, to DRS Broadcast Technology, Inc., a
Restricted Subsidiary, and (c) the transfer of all of the assets of DRS Nytech
Imaging Systems, Inc., a Restricted Subsidiary, to DRS Infrared Technologies,
LP, a Restricted Subsidiary, and the subsequent winding up of DRS Nytech Imaging
Systems, Inc. into DRS Infrared Technologies, LP; provided that (i) the Borrower
shall deliver to the Administrative Agent all material applicable documentation
to be executed in connection with each such transaction no later than five (5)
Business Days prior to the consummation of each such transaction and such
documentation shall be in form and substance reasonably satisfactory to the
Administrative Agent and (ii) each such transaction shall be consummated no
later than August 1, 2004.

 

6.                                       Effectiveness.  This Amendment shall
become effective on the date that each of the following conditions has been
satisfied:

 

(a)                                  Amendment Documents.  The Administrative
Agent shall have received (1) a duly executed counterpart of this Amendment from
the Administrative Agent, the Borrower and each Subsidiary Guarantor, (2) an
Authorization from each Increase Lender and (3) Authorizations from the Required
Lenders.

 

(b)                                 Increase Notification.  The Administrative
Agent shall have received an Increase Notification executed by the Borrower
providing for Additional Term Loans totaling $235,410,000.

 

(c)                                  Notice of Borrowing.  The Administrative
Agent shall have received a completed Notice of Borrowing executed by the
Borrower in accordance with Section 6.3 of the Credit Agreement with respect to
the Additional Term Loans in the principal amount of $235,410,000 to be funded
on the First Amendment Effective Date.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Certificate of Secretary of the Borrower. 
The Administrative Agent shall have received a  certificate of the secretary or
assistant secretary of the Borrower dated as of the First Amendment Effective
Date (i) certifying as to the incumbency and genuineness of the signature of
each officer of the Borrower executing Loan Documents to which it is a party (or
containing a representation that each authorized signatory provided in the
certificate of secretary which was delivered to the Administrative Agent in
connection with the Credit Agreement remains unchanged as of the First Amendment
Effective Date), (ii) certifying that the articles or certificate of
incorporation or formation of the Borrower and all amendments thereto and the
bylaws or other governing document of the Borrower and all amendments thereto
which were delivered to the Administrative Agent in connection with the Credit
Agreement have not been repealed, revoked, rescinded or further amended in any
respect and that each remains in full force and effect as of the First Amendment
Effective Date and (iii) certifying that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors of the Borrower
authorizing the borrowings contemplated hereunder and the execution, delivery
and performance of this Amendment, the Increase Notification and the Term Notes.

 

(e)                                  Opinion of Counsel.  The Administrative
Agent shall have received a legal opinion of counsel to the Borrower and each
Subsidiary Guarantor, addressed to the Administrative Agent and the Lenders and
dated as of the First Amendment Effective Date, which shall be in form and
substance acceptable to the Administrative Agent, as to the due authorization,
execution, delivery and enforceability of this Amendment, the Increase
Notification and the Term Notes and such other matters as reasonably requested
by the Administrative Agent.

 

(f)                                    Repayment to Departing Lenders.  The
Borrower shall have repaid in full the outstanding Initial Term Loans (together
with all applicable accrued and unpaid fees and interest) of each Departing
Lender.

 

(g)                                 Fees and Expenses.  The Administrative Agent
shall have been reimbursed for all fees and out of pocket charges and other
expenses incurred in connection with this Amendment, including, without
limitation, the fees and expenses referred to in Section 10 of this Amendment,
the Credit Agreement and the transactions contemplated thereby.

 

(h)                                 Certificate of Secretary of Integrated
Defense Technologies, Inc. The Administrative Agent shall have received a
certificate of the secretary or assistant secretary of Integrated Defense
Technologies, Inc. certifying as to the incumbency and genuineness of the
signature of each officer of Integrated Defense Technologies, Inc. executing
this Amendment.

 

(i)                                     Other Documents.  The Administrative
Agent shall have received any other documents or instruments reasonably
requested by the Administrative Agent in connection with the execution of this
Amendment.

 

6

--------------------------------------------------------------------------------


 

7.                                       Acknowledgement of Subsidiary
Guarantors; Reaffirmation of Security Documents.

 

(a)                                  By their execution hereof, each Subsidiary
Guarantor hereby expressly (i) consents to the modifications and amendments set
forth in this Amendment, (ii) reaffirms all of its respective covenants,
representations, warranties and other obligations set forth in the Subsidiary
Guaranty Agreement and the other Loan Documents to which it is a party and (iii)
acknowledges, represents and agrees that its respective covenants,
representations, warranties and other obligations set forth in the Subsidiary
Guaranty Agreement and the other Loan Documents to which it is a party remain in
full force and effect.

 

(b)                                 The Borrower and each Subsidiary Guarantor
hereby confirms that each of the Security Documents to which it is a party shall
continue to be in full force and effect and is hereby ratified and reaffirmed in
all respects as if fully restated as of the date hereof by this Amendment.  In
furtherance of the reaffirmations set forth in this Section 7, the Borrower and
each Subsidiary Guarantor hereby grants and assigns a security interest in all
Collateral identified in any Security Document as collateral security for the
Obligations and the Subsidiary Guaranteed Obligations.

 

8.                                       Effect of Amendment.  Except as
expressly amended hereby, the Credit Agreement and the other Loan Documents
shall be and remain in full force and effect.  The amendments granted herein are
specific and limited and shall not constitute a modification, acceptance or
waiver of any other provision of or default under the Credit Agreement, the
other Loan Documents or any other document or instrument entered into in
connection therewith or a future modification, acceptance or waiver of the
provisions set forth therein.

 

9.                                       Representations and Warranties/No
Default.

 

(a)                                  By its execution hereof, each of the
Borrower and each Subsidiary Guarantor hereby certifies that each of the
representations and warranties set forth in the Credit Agreement, the Subsidiary
Guaranty Agreement and the other Loan Documents is true and correct as of the
date hereof as if fully set forth herein (except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date) and that no Default or Event of
Default has occurred and is continuing as of the date hereof.

 

(b)                                 By its execution hereof, each of the
Borrower and each Subsidiary Guarantor hereby represents and warrants that each
of the Borrower and each Subsidiary Guarantor has the right, power and authority
and has taken all necessary corporate and other action to authorize the
execution, delivery and performance of this Amendment and each other document
executed in connection herewith to which it is a party in accordance with their
respective terms.

 

(c)                                  By its execution hereof, each of the
Borrower and each Subsidiary Guarantor hereby represents and warrants that this
Amendment and each other document executed in connection herewith has been duly
executed and delivered by the duly authorized officers of the Borrower and each
Subsidiary Guarantor party thereto, and each such document constitutes the
legal, valid and binding obligation of the Borrower and each Subsidiary
Guarantor party thereto, enforceable in accordance with its terms except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect

 

7

--------------------------------------------------------------------------------


 

which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

 

10.                                 Fees and Expenses.    The Borrower shall pay
all reasonable out-of-pocket fees and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment,
including, without limitation, the reasonable fees and disbursements of counsel
for the Administrative Agent.

 

11.                                 Governing Law.  This Amendment shall be
governed by, construed and enforced in accordance with, the laws of the State of
New York (including Section 5-1401 and Section 5-1402 of the General Obligations
Law of the State of New York), without regard to the conflicts of law provisions
of such state.

 

12.                                 Counterparts.  This Amendment may be
executed in separate counterparts, each of which when executed and delivered is
an original but all of which taken together constitute one and the same
instrument.

 

13.                                 Fax Transmission.  A facsimile, telecopy or
other reproduction of this Amendment may be executed by one or more parties
hereto, and an executed copy of this Amendment may be delivered by one or more
parties hereto by facsimile or similar instantaneous electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen, and such execution and delivery shall be considered valid, binding and
effective for all purposes.  At the request of any party hereto, all parties
hereto agree to execute an original of this Amendment as well as any facsimile,
telecopy or other reproduction hereof.

 

[Signature Pages To Follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

 

BORROWER:

 

 

 

DRS TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Richard A. Schneider

 

 

Name:

Richard A. Schneider

 

 

Title:

Exec. V.P., Chief Financial Officer

 

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

[CORPORATE SEAL]

DRS TECHNOLOGIES CANADA, INC.

 

DRS INTERNATIONAL, INC.

 

DRS COMMUNICATIONS COMPANY LLC

 

 

By:

DRS Technologies, Inc., its Sole

 

 

Member and Manager

 

DRS INFRARED TECHNOLOGIES, LP

 

 

By:

DRS FPA, Inc., its General Partner

 

DRS FPA, INC.

 

DRS UNMANNED TECHNOLOGIES, INC.

 

TECH-SYM CORPORATION

 

DRS BROADCAST TECHNOLOGY, INC.

 

DRS TEST & ENERGY MANAGEMENT, INC.

 

DRS EW & NETWORK SYSTEMS, INC.

 

DRS SIGNAL SOLUTIONS, INC.

 

DRS WEATHER SYSTEMS, INC.

 

DRS TRAINING & CONTROL SYSTEMS, INC.

 

 

 

By:

/s/ Nina Laserson Dunn

 

 

 

Name:

Nina Laserson Dunn

 

 

 

 

Title:

Secretary

 

 

 

[Signatures Continued on the Following Page]

 

--------------------------------------------------------------------------------


 

[CORPORATE SEAL]

DRS ELECTRONIC SYSTEMS, INC.

 

DRS TECHNICAL SERVICES, INC.

 

LAUREL TECHNOLOGIES PARTNERSHIP

 

 

By:

DRS Systems Management Corporation,

 

 

a General  Partner

 

DRS SURVEILLANCE SUPPORT SYSTEMS, INC.

 

DRS SYSTEMS MANAGEMENT CORPORATION

 

DRS POWER & CONTROL TECHNOLOGIES, INC.

 

DRS ELECTRIC POWER TECHNOLOGIES, INC.

 

 

 

By:

/s/ Steven Schorer

 

 

Name:

Steven Schorer

 

 

Title:

President

 

 

 

 

 

[CORPORATE SEAL]

LAUREL TECHNOLOGIES PARTNERSHIP

 

By:

Sunburst Management Corporation, a

 

 

General Partner

 

 

 

By:

/s/ Kim Kunkle

 

 

Name:

Kim Kunkle

 

 

Title:

President

 

 

 

 

 

[CORPORATE SEAL]

PARAVANT INC.

 

DRS TACTICAL SYSTEMS (WEST), INC.

 

DRS ENGINEERING DEVELOPMENT LABS, INC.

 

DRS SIGNAL TECHNOLOGIES, INC.

 

DRS SIGNAL RECORDING TECHNOLOGIES, INC.

 

NAI TECHNOLOGIES, INC.

 

DRS NEWCO III, INC.

 

 

 

By:

/s/ Richard A. Schneider

 

 

 

Name:

Richard A. Schneider

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

[CORPORATE SEAL]

DRS DATA & IMAGING SYSTEMS, INC.

 

DRS SENSORS & TARGETING SYSTEMS, INC.

 

DRS NYTECH IMAGING SYSTEMS, INC.

 

 

 

By:

/s/Richard A. Schneider

 

 

 

Name:

Richard A. Schneider

 

 

 

 

Title:

Secretary

 

 

 

[Signatures Continued on the Following Page]

 

--------------------------------------------------------------------------------


 

[CORPORATE SEAL]

DRS SYSTEMS, INC.

 

 

 

By:

/s/ Thomas Crimmins

 

 

 

Name:

Thomas Crimmins

 

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

DRS OPTRONICS, INC.

 

 

 

By:

/s/ Fred L. Marion

 

 

 

Name:

Fred L. Marion

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

DRS POWER TECHNOLOGY, INC.

 

 

 

By:

/s/ Edward L. Bartlett, Jr.

 

 

 

Name:

Edward L. Bartlett, Jr.

 

 

 

 

Title:

President

 

 

 

 

 

 

[CORPORATE SEAL]

DRS TACTICAL SYSTEMS, INC.

 

 

 

By:

/s/ Richard P. McNeight

 

 

 

Name:

Richard P. McNeight

 

 

 

 

Title:

President

 

 

 

 

 

 

[CORPORATE SEAL]

INTEGRATED DEFENSE TECHNOLOGIES, INC.

 

 

 

By:

/s/ Robert F. Mehmel

 

 

 

Name:

Robert F. Mehmel

 

 

 

 

Title:

President

 

 

 

[Signatures Continued on the Following Page]

 

--------------------------------------------------------------------------------


 

 

AGENTS AND LENDERS:

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent,
as Lender and at the request of the other Agents
and Lenders party to the Credit Agreement
pursuant to the Authorization

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

to

First Amendment to Credit Agreement

 

Terms of the

First Additional Term Loans

 

All capitalized undefined terms used on this Schedule 1 shall have the meanings
assigned thereto in the Credit Agreement (as amended by the First Amendment to
Credit Agreement dated as of February 6, 2004 and as further amended, restated,
supplemented or otherwise modified from time to time).

 

Additional
Term Loan:

 

Subject to the terms and conditions set forth in the Credit Agreement, each
Lender with a Term Loan Commitment severally agrees to make a First Additional
Term Loan to the Borrower on the First Additional Term Loan Effective Date
(which date shall be the same as the First Amendment Effective Date).  The First
Additional Term Loans shall be funded on the First Additional Term Loan
Effective Date by each Lender with a Term Loan Commitment in a principal amount
equal to such Lender’s Term Loan Percentage of the aggregate principal amount of
the First Additional Term Loans, which aggregate principal amount shall equal
the total Term Loan Commitment as of the First Additional Term Loan Effective
Date.

 

 

 

Additional
Term Loan
Effective Date:

 

February 6, 2004 (the “First Additional Term Loan Effective Date”).

 

 

 

Additional
Term Loan
Maturity Date:

 

The first to occur of (a) November 4, 2010, (b) the date of termination pursuant
to Section 12.2(a) of the Credit Agreement or (c) the date of repayment of the
outstanding First Additional Term Loans pursuant to Section 4.4 of the Credit
Agreement.

 

 

 

Purpose:

 

The proceeds of the First Additional Term Loans shall be used to refinance the
Initial Term Loans.

 

 

 

Scheduled
Repayments:

 

In accordance with Section 4.3(b) of the Credit Agreement, the Borrower shall
repay the aggregate outstanding principal amount of the First Additional Term
Loans in consecutive quarterly installments on the last Business Day of each of
March, June, September and December commencing March 31, 2004 as set forth
below, except as the amounts of individual installments may be adjusted pursuant
to Section 4.4 of the Credit Agreement:

 

--------------------------------------------------------------------------------


 

YEAR

 

PAYMENT DATE

 

PRINCIPAL
INSTALLMENT

 

TERM LOAN
COMMITMENT

 

 

 

 

 

($)

 

($)

 

1

 

March 31, 2004

 

$

590,000

 

$

234,820,000

 

 

June 30, 2004

 

$

590,000

 

$

234,230,000

 

 

September 30, 2004

 

$

590,000

 

$

233,640,000

 

 

 

 

 

 

 

 

 

 

 

2

 

December 31, 2004

 

$

590,000

 

$

233,050,000

 

 

March 31, 2005

 

$

590,000

 

$

232,460,000

 

 

June 30, 2005

 

$

590,000

 

$

231,870,000

 

 

September 30, 2005

 

$

590,000

 

$

231,280,000

 

 

 

 

 

 

 

 

 

 

 

3

 

December 31, 2005

 

$

590,000

 

$

230,690,000

 

 

March 31, 2006

 

$

590,000

 

$

230,100,000

 

 

June 30, 2006

 

$

590,000

 

$

229,510,000

 

 

September 30, 2006

 

$

590,000

 

$

228,920,000

 

 

 

 

 

 

 

 

 

 

 

4

 

December 31, 2006

 

$

590,000

 

$

228,330,000

 

 

March 31, 2007

 

$

590,000

 

$

227,740,000

 

 

June 30, 2007

 

$

590,000

 

$

227,150,000

 

 

September 30, 2007

 

$

590,000

 

$

226,560,000

 

 

 

 

 

 

 

 

 

 

 

5

 

December 31, 2007

 

$

590,000

 

$

225,970,000

 

 

March 31, 2008

 

$

590,000

 

$

225,380,000

 

 

June 30, 2008

 

$

590,000

 

$

224,790,000

 

 

September 30, 2008

 

$

590,000

 

$

224,200,000

 

 

 

 

 

 

 

 

 

 

 

6

 

December 31, 2008

 

$

590,000

 

$

223,610,000

 

 

March 31, 2009

 

$

590,000

 

$

223,020,000

 

 

June 30, 2009

 

$

590,000

 

$

222,430,000

 

 

September 30, 2009

 

$

590,000

 

$

221,840,000

 

 

 

 

 

 

 

 

 

 

 

7

 

December 31, 2009

 

$

55,460,000

 

$

166,380,000

 

 

March 31, 2010

 

$

55,460,000

 

$

110,920,000

 

 

June 30, 2010

 

$

55,460,000

 

$

55,460,000

 

 

September 30, 2010

 

$

55,460,000

 

0

 

 

 

 

Upon payment in full of the outstanding Initial Term Loans of the Departing
Lenders (as such term is defined in the First Amendment) and the conversion of
all other Initial Term Loans into Additional Term Loans, in each case in
accordance with Section 4 of the First Amendment, the repayment schedule set
forth above shall replace the repayment schedule currently set forth in
Section 4.3(a) of the Credit Agreement.

 

 

 

Applicable
Margin:

 

The Applicable Margin provided for in Section 5.1(a) of the Credit Agreement
with respect to the First Additional Term Loans shall be 1.75% with respect to
LIBOR Rate Loans and 0.50% with respect to Base Rate Loans.

 

--------------------------------------------------------------------------------


 

ANNEX A

 

FORM OF LENDER AUTHORIZATION

 

AUTHORIZATION

 

                   , 2004

 

Wachovia Bank, National Association,
as Administrative Agent

Charlotte Plaza, CP-8

201 South College Street

Charlotte, NC  28288-0680

Attn:  Syndication Agency Services

 

Re:                               First Amendment dated as of February 6, 2004
(the “First Amendment”) to the Second Amended and Restated Credit Agreement
dated as of November 4, 2003 by and among DRS Technologies, Inc., as borrower
(the “Borrower”), the subsidiaries of the Borrower party thereto, as subsidiary
guarantors (the “Subsidiary Guarantors”), the banks and financial institutions
party thereto, as lenders (the “Lenders”) and Wachovia Bank, National
Association, as administrative agent (the “Administrative Agent”)

 

This letter acknowledges our receipt and review of the First Amendment in the
form posted on the DRS Technologies Intralinks workspace.  By executing this
letter, we hereby authorize the Administrative Agent to execute and deliver the
First Amendment on our behalf.

 

Each financial institution executing this Authorization agrees or reaffirms that
it shall be a party to the Credit Agreement and the other Loan Documents to
which Lenders are parties and shall have the rights and obligations of a Lender
under each such agreement.

 

 

 

 

[Insert name of applicable financial institution]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------
